Citation Nr: 0827812	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  96-40 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. Raul Correa Grau


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to May 
1955.  

This matter initially came to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 1996 rating 
decision, by the San Juan, Puerto Rico, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran perfected a timely appeal 
to that decision.  The veteran appeared and offered testimony 
at a hearing before a hearing officer at the RO in February 
1997.  A transcript of that hearing is of record.  In 
December 1999, the Board determined that the veteran's claim 
of entitlement to service connection for PTSD was well-
grounded and remanded the case for the purpose of developing 
additional evidence.  

Thereafter, in a January 2002 decision, the Board denied 
service connection for PTSD.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an April 2003 order, the Court vacated the 
Board's decision and remanded the case to the Board for 
further development in compliance with directives specified 
in the Court's Order.  The VA Secretary appealed the Court's 
April 2003 Order to the U.S. Court of Appeals for the Federal 
Circuit, which in May 2004 vacated the Court's Order and 
remanded the matter to the Court for further proceedings 
consistent with its decision in Conway v. Principi, 353 F. 3d 
1369 (Fed. Cir. 2004).  

By a July 2004 Order, the Court denied the VA Secretary's 
motion to stay the proceedings pending the outcome of the 
Court's decision in Conway v. Principi, 353 F. 3d 1369 (Fed. 
Cir. 2004).  By the July 2004 Order, the Court again vacated 
the Board's January 2002 decision, and remanded the matter to 
the Board for readjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 
38 C.F.R. § 20.900(c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Board notes that VA has a duty to assist a claimant in 
developing the facts pertinent to his claim, and to notify 
him or her of the evidence necessary to complete an 
application for benefits.  The Veterans Claims Assistance Act 
of 2000 (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

The Court has emphasized that adequate notice under the VCAA 
should include what information or evidence is to be provided 
by the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Court has also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  As pointed out in the July 
2004 Court Order, however, no such pre-adjudication notice 
appears to have been sent to the veteran in this case.  

In such circumstances, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has indicated that this 
timing defect can be remedied by a fully compliant VCAA 
notice issued prior to a readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
this case, the Board's January 2002 decision relied primarily 
on post-decision communications, including a rating decision, 
a statement of the case (SOC), a supplemental statement of 
the case (SSOC), and a Board remand.  Therefore, the 
veteran's claim should be readjudicated in light of the 
statutory requirements regarding notice to claimants of 
required information and evidence.  Moreover, because a 
remand is required to address failures in the duty to notify, 
a supplemental VCAA notice is necessary to cure any 
prejudicial error.  

The Board also notes that since the July 2002 Board decision, 
the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

The Court has also held that VCAA notice errors are presumed 
prejudicial unless VA shows that the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In the present case, additional development is required in 
order to satisfy VA's duty to notify the veteran as set forth 
under the VCAA.  Indeed, as noted in the April 2003 and July 
2004 Court Orders, the record does not contain any 
communication clearly informing the veteran of the types of 
evidence necessary to substantiate his claim.  

Lastly, the Court Order noted that there was no evidence of 
record that the veteran's subjective complaints made in 
Spanish at his May 1996 and September 1997 examinations were 
ever translated into English.  Therefore, the Order 
instructed the Board to submit those statements from the 
veteran for translation into English.  The Court further held 
that while the Board relied heavily on the VA psychiatric 
board examination reports, they provided only a very brief 
discussion of their findings and they fail to address Dr. 
Raul Correa Grau's contradictory diagnosis.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, consistent with the Court's Order, and to ensure 
that all due process requirements imposed by the VCAA are 
met, this case is hereby REMANDED to the RO via the AMC for 
the following actions:  

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  See also 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

2.  The documents identified in the Court 
Order as requiring translation should be 
translated from Spanish into English.  
The translations must be associated with 
the claims file.  Any additional 
untranslated Spanish documents should 
also be translated into English and the 
translations must be associated with the 
claims file.  

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination by 
a psychiatrist to ascertain the nature 
and etiology of any psychiatric disorder 
found, including PTSD.  All indicated 
tests and studies, to include 
psychological testing, if warranted, 
should be accomplished and all clinical 
findings should be reported in detail.  
The examiner should determine whether the 
individual diagnostic criteria of DSM-IV 
for PTSD are met.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

For each diagnosed psychiatric disability 
other than PTSD, the examiner should 
render an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or more probability) that 
such disability is the result of disease 
or injury incurred in or aggravated by 
the veteran's military service.  In 
rendering the requested opinion, the 
examiner should consider and discuss the 
significance, if any, of the comments 
provided by VA examiners and 
psychiatrists in May 1996 and September 
1997, as well as those provided by Dr. 
Raul Grau in December 1995.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.) 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


